NO. 07-08-0089-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



OCTOBER 7, 2008



______________________________





BILLIE DEAN RANDOLPH, APPELLANT



v.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 64
TH
 DISTRICT COURT OF HALE COUNTY;



NO. A16933-0609; HON. ROBERT W. KINKAID, PRESIDING



_______________________________



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

Appellant, Billie Dean Randolph, pled guilty to possession of a controlled substance, methamphetamine, of less than one gram.  Appellant was sentenced to a term of one year in a state jail and a fine of $750.00.  The term of confinement and fine were suspended and appellant was placed on community supervision for a period of one year.  The State subsequently filed a motion to revoke appellant’s community supervision.  Appellant pled “true” to five violations of his community supervision and “not true” to two allegations.  The trial court found all seven allegations to be true and sentenced appellant to confinement in a state jail facility for a period of one year and further, that appellant pay the original fine in the amount of $750.00.  This appeal followed.  We affirm.

Appellant’s attorney has filed an 
Anders
 brief and a motion to withdraw.  
Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967).  In support of his motion to withdraw, counsel certifies that he has diligently reviewed the record, and in his opinion, the record reflects no reversible error upon which an appeal can be predicated.  
Id
. at 744-45.  In compliance with 
High v. State
, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling authorities, there is no error in the trial court’s judgment.  Additionally, counsel has certified that he has provided appellant a copy of the 
Anders
 brief and motion to withdraw and appropriately advised appellant of his right to file a 
pro se
 response in this matter.  
Stafford v. State
, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991).  The court has also advised appellant of his right to file a 
pro se
 response.  Appellant has filed a response
, however, the response raises no grounds that are not frivolous.
(footnote: 1)
	By his 
Anders
 brief, counsel raises grounds that could possibly support an appeal, but concludes the appeal is frivolous.
  We have reviewed these grounds and made an independent review of the entire record to determine whether there are any arguable grounds which might support an appeal.  
See
 
Penson v. Ohio
, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); 
Bledsoe v. State
, 178 S.W.3d 824 (Tex.Crim.App. 2005).  We have found no such arguable grounds and agree with counsel that the appeal is frivolous.

Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s judgment is affirmed.
(footnote: 2)
							Mackey K. Hancock

          Justice





Do not publish. 

FOOTNOTES
1: Appellant’s response would be more appropriately deemed a plea for leniency.


2:Counsel shall, within five days after this opinion is handed down, send his client a copy of the opinion and judgment, along with notification of appellant’s right to file a 
pro se
 petition for discretionary review.  
See
 
Tex. R. App. P
. 48.4.